         Case 19-30694 Document 21-2 Filed in TXSB on 03/13/19 Page 1 of 1



                       THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re:                                           §
                                                 §
Royce J. Hassell                                 §               Case No. 19-30694
                                                 §
         Debtor.                                 §               (Chapter 11)

            ORDER AUTHORIZING THE DEBTOR TO EMPLOY
   JONES MURRAY & BEATTY LLP AS GENERAL COUNSEL NUNC PRO TUNC

                                 (This Order relates to Dkt. No. __)

         The Court, having considered the Debtor’s Application to Employ Jones Murray & Beatty

LLP Nunc Pro Tunc as general counsel (“Application”), any responses thereto, the evidence adduced at

any hearing thereon, and the record in this case, finds that (a) the Court has jurisdiction under 28

U.S.C. § 1334; (b) this is a core proceeding under § 157(b); (c) Jones Murray & Beatty LLP is a

“disinterested person” as defined in section 101(14); (d) the relief requested is in the best interest of

the Debtor and its estate, creditors and other parties in interest; (e) notice of the motion was adequate

under the circumstances; and (f) good cause exists to grant this relief requested.

         Therefore, it is ORDERED THAT:

         1.     The Debtor is authorized to employ Jones Murray & Beatty LLP on the terms set forth

in the Application, as its general counsel in this case, effective as of February 4, 2019.

         2.     Any compensation or reimbursement of expenses will be subject to final application

under section 327, or as otherwise ordered by the Court.



Dated: ______________________

                                                 ____________________________________
                                                 Honorable Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE
